                                         Case 4:19-cv-06316-YGR Document 60 Filed 07/02/20 Page 1 of 11




                                   1                                      *NOT FOR PUBLICATION*

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     DAVID KHAN, ET. AL.,                               CASE NO. 4:19-cv-06316-YGR
                                   6                   Plaintiffs,                          ORDER: (1) DENYING MOTION TO
                                                                                            DISQUALIFY JUDGE; (2) GRANTING
                                   7             vs.                                        MOTIONS TO DISMISS; (3) DENYING AS
                                                                                            MOOT MOTION TO COMPEL;
                                   8     CITY OF PINOLE POLICE DEPARTMENT, ET.              (4) GRANTING MOTION TO STRIKE; AND
                                         AL.,                                               (5) DENYING MOTION FOR INJUNCTION
                                   9
                                                       Defendants.                          Re: Dkt. Nos. 16, 18, 19, 35, 40, 45, 55
                                  10

                                  11

                                  12          Pro se plaintiffs David Khan, Nay Zar Tun Kyaw, and AK bring this action against
Northern District of California
 United States District Court




                                  13   defendants City of Pinole Police Department, Sergeant Justin Rogers, Officer Patrick Rude,
                                  14   Detective Zachary Blume, Officer Christian Keister, Officer Linda Segundo, Officer Badge
                                  15   # 216/359, Chief Neil H. Gang, Eric Casher, City Manager Mitchel Feitzer, City of Pinole &
                                  16   Employees, Contra Costa County District Attorney, Contra Costa County & Employees, Inspector
                                  17   Darryl Holcombe, Phyllis Redmond, City of Daly City & Employees, Daly City Police
                                  18   Department, Officer J.E. Williams, Officer Brandon Scholes, Ronaldo Lemus Bermudes, Paula
                                  19   Velazques Gonzalez, Jason Huntchison, San Mateo County & Employees, San Mateo County
                                  20   District Attorney Detective Ronald Mussman, Officer Ira Perez, and the Contra Costa County
                                  21   Prison System. Plaintiffs allege civil rights and torts causes of actions against various defendants.
                                  22          Now before the Court are several motions. First, plaintiffs seek to disqualify the
                                  23   undersigned. (Dkt. No. 35.) Second, defendants City of Pinole Police Department, San Mateo
                                  24   County & Employees, San Mateo County District Attorney’s Office, and City of Daly City move
                                  25   to dismiss the complaint under Federal Rule of Civil Procedure 12(b)(6). (Dkt. Nos. 16, 18, 19.)
                                  26   Third, plaintiffs move to compel discovery from defendants regarding allegedly concealed
                                  27   documents. (Dkt. No. 40.) Fourth, defendants move to strike the amended complaint filed by
                                  28   plaintiffs after the parties had completed briefing on the motions to dismiss. (Dkt. No. 45.)
                                         Case 4:19-cv-06316-YGR Document 60 Filed 07/02/20 Page 2 of 11




                                   1   Finally, Khan has filed a motion for an injunction. (Dkt. No. 55.)

                                   2          Having carefully reviewed the record, the papers submitted on each motion, and for the

                                   3   reasons set forth more fully below, the Court: (1) DENIES the motion to disqualify; (2) GRANTS

                                   4   the motions to dismiss; (3) DENIES AS MOOT the motion to compel; (4) GRANTS the motion to

                                   5   strike; and (5) DENIES the motion for an injunction.

                                   6          The Court summarizes the allegations of the complaint and the relevant procedural history

                                   7   of this matter. Thus:1

                                   8          This action stems from alleged constitutional violations resulting from an incident that

                                   9   occurred on December 24, 2016. Specifically, as alleged in the complaint, Khan sought to recover

                                  10   purported stolen goods from his business partner, Ronaldo Lemus Bermudes totaling more than

                                  11   $100,000. The theft, as alleged in the complaint, occurred three weeks prior, on December 3,

                                  12   2016, and was reported by Khan to the Daly City Police Department. After officers arrived at the
Northern District of California
 United States District Court




                                  13   scene and had discussions with Khan and Bermudes, Khan was arrested for child cruelty and

                                  14   threatening the life of Bermudes. Khan was informed that his vehicle would be impounded and

                                  15   was subsequently searched. At some point, Kyaw and AK were relocated to the back of a police

                                  16

                                  17          1
                                                 The parties request that the Court take judicial notice of several documents. First, City
                                  18   of Daly City requests that the Court take judicial notice of the filings and the docket in the matter
                                       David Khan v. Justin Rogers, 3:17-cv-05548-RS. “[Courts] may take notice of proceedings in
                                  19   other courts, both within and without the federal judicial system, if those proceedings have a direct
                                       relation to matters at issue.” United States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007). Thus,
                                  20   the Court GRANTS this request.

                                  21           Second, San Mateo County & Employees and San Mateo County District’s Attorney’s
                                       Office asks that the Court take judicial notice of several ordinances and webpages maintained by
                                  22   the County. Although the Court does not ultimately rely on such information, the Court finds that
                                       such information is suitable for judicial notice. See Harris v. Cty. of Orange, 682 F.3d 1126,
                                  23   1131-32 (9th Cir. 2012) (quoting in part Fed. R. Evid. 201) (noting that courts may take judicial
                                       notice of documents or information that “can be accurately and readily determined from sources
                                  24   whose accuracy cannot be questioned,” including “undisputed matters of public record”). Thus,
                                       the Court GRANTS this request.
                                  25
                                               Finally, plaintiffs request that the Court take judicial notice of several documents,
                                  26   including: text messages, emails, policies, and records relating to Khan’s incarceration. Although
                                       the Court does not ultimately rely on such information, the Court finds that only the policies and
                                  27   the records relating to Khan’s incarceration are properly judicial; specifically, Exhibits 3, 4, 7, and
                                       8. Thus, the request is GRANTED as to those exhibits. The request is otherwise DENIED, as the
                                  28   remaining exhibits are not materials that are not judicially noticeable.

                                                                                          2
                                         Case 4:19-cv-06316-YGR Document 60 Filed 07/02/20 Page 3 of 11




                                   1   cruiser, but were not alleged to have been arrested, and were released after the incident.

                                   2            This is not the first case that plaintiffs Khan and Kyaw have filed in this federal district

                                   3   court over the December 24, 2016 incident. As this docket reflects, plaintiffs filed a previous case

                                   4   on September 25, 2017 that was assigned to the Honorable Richard Seeborg, David Kahn v. Justin

                                   5   Rogers, 3:17-cv-05548-RS (“Khan I”).2 (See Dkt. Nos. 11, 13.) The disposition of Khan I is

                                   6   relevant to the Court’s analysis here:

                                   7            In Khan I, plaintiffs sought nearly identical similar relief over the same events that

                                   8   occurred on December 24, 2016. See Khan I, Dkt. No. 39 (operative complaint). Indeed, on July

                                   9   5, 2019, plaintiffs filed the same complaint in Khan I that they later filed in this matter. See Khan

                                  10   I, Dkt. No. 151 (Second Amended Complaint).3 Less than a week later, on July 11, 2019, after

                                  11   almost two years of contentious litigation, Judge Seeborg granted in part the defendants’ motion to

                                  12   dismiss for terminating sanctions based on extensive misconduct and abuse by Khan in the
Northern District of California
 United States District Court




                                  13   discovery process. See Khan I, Dkt. No. 153 at 9 (Order Granting in Part and Denying in Part

                                  14   Motion to Dismiss) (N.D. Cal. July 11, 2019). Specifically, Khan ignored several court orders

                                  15   regarding the production of evidence, and failed multiple times to respond appropriately and

                                  16   comply with the applicable rules of conduct in the deposition process. Id. at 1-6 (summary of

                                  17   discovery misconduct). As a result of this misconduct, Khan’s claims were dismissed with

                                  18   prejudice. Id. at 9. Judge Seeborg found, however, that Kyaw’s claims were not appropriately

                                  19   dismissed, id., but later granted summary judgment in January 2020 in favor of the defendants as

                                  20   to Kyaws’ remaining claims. Khan I, Dkt. No. 206 (Order Granting Motion for Summary

                                  21   Judgment) (N.D. Cal. Jan. 13, 2020); see also Khan I, Dkt. No. 207 (judgment) (N.D. Cal. Jan. 13,

                                  22   2020).

                                  23            On October 2, 2019, plaintiffs commenced this action by filing the complaint. After the

                                  24   expiration of a brief stay, the parties filed the instant motions: a motion to disqualify, three

                                  25
                                                2
                                  26                Unlike in this matter, AK was not a plaintiff in Khan I.
                                                3
                                  27             Judge Seeborg would later grant a motion to strike this second amended complaint. See
                                       Khan I, Dkt. No. 166 (Order Granting Motion to Strike Second Amended Complaint) (N.D. Cal.
                                  28   July 29, 2019).

                                                                                            3
                                         Case 4:19-cv-06316-YGR Document 60 Filed 07/02/20 Page 4 of 11




                                   1   motions to dismiss, a motion to compel, a motion to strike, and a motion for an injunction.4

                                   2   Following the completion of briefing on these motions,5 Kyaw filed a letter stating her intention to

                                   3   withdraw herself and AK from this matter, stating that she and Khan are in the process of divorce

                                   4   and that she retains full custody of AK. (See Dkt. No. 56 at 1.) Kyaw states that Khan filed the

                                   5   matter without her consent, and that she and AK “no longer want to be in that . . . case. We will

                                   6   be grateful if we both will be dismissed from this case with immediate[] effect.” (Id.)6

                                   7          Having summarized the procedural history, the Court turns to each of the pending motions.

                                   8   The Court first analyzes the motion to disqualify because the motion to disqualify affects the

                                   9   ability of the Court to hear the remaining pending motions. The Court thereafter addresses each

                                  10   motion in the chronological order in which they were filed. The Court is mindful of its obligation

                                  11   under existing precedent to construe plaintiffs’ pleadings liberally, as they are proceeding pro se.

                                  12   See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be liberally
Northern District of California
 United States District Court




                                  13   construed . . . and a pro se complaint, however inartfully pleaded, must be held to less stringent

                                  14   standards than formal pleadings drafted by lawyers[.]” (internal quotation marks omitted)).

                                  15          Motion to Disqualify. A judge “shall disqualify himself in any proceeding in which his

                                  16   impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). To determine under Section

                                  17   455(a) whether a district judge should be removed for possible bias or prejudice, the court should

                                  18   “ask whether a reasonable person with knowledge of all the facts would conclude that the judge’s

                                  19   impartiality might reasonably be questioned.” United States v. Holland, 519 F.3d 909, 913 (9th

                                  20   Cir. 2008) (citations and internal quotation marks omitted). If a reasonable person would

                                  21   “perceive[ ] a significant risk that the judge will resolve the case on a basis other than the merits,”

                                  22

                                  23          4
                                                Plaintiffs had also filed a motion for summary judgment (Dkt. No. 49), which the Court
                                  24   denied without prejudice as premature where the Court had not yet ruled on the pending motions
                                       to dismiss. (Dkt. No. 53.)
                                  25          5
                                                The Court notes that briefing on the motion for injunction was ongoing when it issued
                                  26   this Order. However, as discussed below, the motion for an injunction is without merit, and
                                       further briefing on the motion is not necessary.
                                  27          6
                                                 The Court notes that the letter is sealed on the docket because its attachment, a
                                  28   restraining order obtained by Kyaw and AK against Khan, discloses AK’s full legal name.

                                                                                          4
                                          Case 4:19-cv-06316-YGR Document 60 Filed 07/02/20 Page 5 of 11




                                   1   the judge’s impartiality may reasonably be questioned. Id. But, the reasonable person is not

                                   2   “hypersensitive or unduly suspicious, but rather instead a well-informed, thoughtful observer.” Id.

                                   3   (quotation marks omitted). Accordingly, the standard “must not be so broadly construed that it

                                   4   becomes, in effect, presumptive, so that recusal is mandated upon the merest unsubstantiated

                                   5   suggestion of personal bias or prejudice.” Id.

                                   6          Analysis under Section 455(a) is “necessarily fact-driven and may turn on subtleties in the

                                   7   particular case” and “must be guided, not by comparison to similar situations addressed by prior

                                   8   jurisprudence, but rather by an independent examination of the unique fact and circumstances of

                                   9   the particular claim at issue.” Id. A judge’s conduct, rulings, opinions, or statements during trial

                                  10   proceedings may be the sole basis for recusal under Section 455 only in the rarest of

                                  11   circumstances. Id. at 913-14. Section 455(e) additionally notes that “[w]here the ground for

                                  12   disqualification arises only under subsection (a), waiver may be accepted provided it is preceded
Northern District of California
 United States District Court




                                  13   by a full disclosure on the record of the basis for disqualification.” 28 U.S.C.A. § 455(e).

                                  14          Here, plaintiffs only identify one basis for recusal: that the undersigned lacks specific

                                  15   knowledge on “complex technology” involving cells phones, computer operating systems, and

                                  16   security protocols. (Dkt. No. 35 at 2, 4.) Plaintiffs’ arguments do not persuade. The undersigned

                                  17   routinely handles civil cases involving “complex technology.” Moreover, such a basis fails to

                                  18   satisfy the standard discussed above required for recusal of a federal judge.

                                  19          Thus, as plaintiffs identify no other basis or conflict requiring the undersigned’s recusal,

                                  20   the motion to disqualify is DENIED.

                                  21          Motions to Dismiss. The Court is guided by established precedent in the Rule 12(b)

                                  22   context: a complaint must plead “enough facts to state a claim [for] relief that is plausible on its

                                  23   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face

                                  24   “when the plaintiff pleads factual content that allows the court to draw the reasonable inference

                                  25   that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

                                  26   (2009). Further, under Rule 8, a pleading that states a claim for relief must contain: “(1) a short

                                  27   and plain statement of the grounds for the court's jurisdiction . . . ; (2) a short and plain statement

                                  28   of the claim showing that the pleader is entitled to relief; and (3) a demand for the relief sought,
                                                                                          5
                                          Case 4:19-cv-06316-YGR Document 60 Filed 07/02/20 Page 6 of 11




                                   1   which may include relief in the alternative or different types of relief.” Fed. R. Civ. P. 8(a).

                                   2          Here, in light of Kyaw’s filing reflecting her intent to withdraw from this lawsuit, the

                                   3   Court DISMISSES WITHOUT PREJUDICE Kyaw’s claims from this action.7 Kyaw’s filing further

                                   4   reflects her intent to withdraw AK from this lawsuit. The Court need not reach whether Kyaw

                                   5   possess the unilaterally ability to withdraw AK from this lawsuit, as AK’s dismissal from this

                                   6   matter is appropriate in light of Ninth Circuit authority holding that parents cannot commence or

                                   7   maintain a lawsuit pro se on behalf of their children. See John v. County of San Diego, 114 F.3d

                                   8   874, 877-78 (9th Cir. 1997) (holding that dismissal without prejudice of a minor child’s claim is

                                   9   appropriate where a parent proceeding pro se and who is not an attorney initiated the lawsuit on

                                  10   behalf of the child). Thus, AK’s claims are DISMISSED WITHOUT PREJUDICE.

                                  11          Finally, the Court concludes that in light of the dismissal with prejudice of Khan’s claims

                                  12   in Khan I, Khan’s claims here are also appropriately dismissed on two grounds: (1) the statute of
Northern District of California
 United States District Court




                                  13   limitations; and (2) the doctrine of res judicata.8

                                  14          First, regarding Khan’s federal claims, neither 42 U.S.C. sections 1983 nor 1985 contain a

                                  15   statute of limitations, but the Ninth Circuit has looked to California’s general personal injury

                                  16   statute of limitations for section 1983 lawsuits. Del Perico v. Thornsley, 877 F.2d 785, 786 (9th

                                  17   Cir. 1989) (applying former California Code of Civil Procedure section 340(3)); Usher v. City of

                                  18   Los Angeles, 828 F.2d 556, 558-561 (9th Cir. 1987) (same); Owens v. Okure, 488 U.S. 235, 236

                                  19   (1989) (statute of limitations for section 1983 claims shall borrow the personal injury statute of

                                  20   limitations from the state in which the action arose). California’s current statute of limitations for

                                  21   personal injury actions is 2 years. See Cal. Civ. Pro. § 335.1.

                                  22          Further, regarding Khan’s California state law claims, the Tort Claims Act, as reflected in

                                  23   Government Code section 911.2, provides: “A claim relating to a cause of action for death or for

                                  24   injury to person . . . shall be presented as provided in Article 2 (commencing with [s]ection 915)

                                  25
                                              7
                                  26              This dismissal is pursuant to Federal Rule of Civil Procedure 41(a), which provides that
                                       a plaintiff may dismiss claims without prejudice before the filing of an answer or a motion for
                                  27   summary judgment. The Court makes no express holding on the preclusive effects of Khan I on
                                       Kyaw’s claims as that question is no longer before the Court in light of Kyaw’s withdrawal.
                                  28          8
                                                  The Court declines to reach defendants’ alternative arguments for dismissal.
                                                                                        6
                                          Case 4:19-cv-06316-YGR Document 60 Filed 07/02/20 Page 7 of 11




                                   1   not later than six months after the accrual of the cause of action.” The statute allows for

                                   2   submission of late claims under certain circumstances; specifically, section 911.4 specifically

                                   3   provides that a written application for leave to present a late tort claim “shall be presented to the

                                   4   public entity as provided in Article 2 (commencing with [s]ection 915) within a reasonable time

                                   5   not to exceed one year after the accrual of the cause of action....” See Cal. Gov. Code § 911.4.

                                   6          It is well-settled that failure to comply with the claim presentation requirements of the Tort

                                   7   Claims Act precludes any state claims against the public entity. See Fall River Joint Unified

                                   8   School Dist. v. Sup. Ct., 206 Cal. App. 3d 431, 434 (1988); State of Cal. ex rel. Dept. of Trans. v.

                                   9   Sup. Ct., 159 Cal. App. 3d 331, 334-35 (1984). “Compliance with the claims statute is mandatory

                                  10   and failure to file a claim is fatal to the cause of action.” Pacific Tel. & Tel. Co. v. Cnty. of

                                  11   Riverside, 106 Cal. App. 3d 183, 188 (1980). See also Myers v. Cnty. of Orange, 6 Cal. App. 3d

                                  12   626, 636-637 (1970) (claim statutes are comparable to a statute of limitations and have the same
Northern District of California
 United States District Court




                                  13   effect of baring a claim when not timely presented); Karim-Panahi v. Los Angeles Police Dep’t,

                                  14   839 F.2d 621, 627 (9th Cir. 1988) (dismissing claims against public employees and entities for

                                  15   failure to allege compliance with the Tort Claims Act).

                                  16          Here, the incident at issue occurred on December 24, 2016. Under the above authority,

                                  17   Khan was required to file his lawsuit on or before December 24, 2018 and was required to comply

                                  18   with the claim presentation requirements by June 24, 2017. Even assuming that Khan’s claims

                                  19   accrued from when he was no longer allegedly incarcerated on May 13, 2017, Khan was required

                                  20   to file his lawsuit on or before May 13, 2019 and required to comply with the claim presentation

                                  21   requirements by November 13, 2017. Here, Khan filed this lawsuit on October 2, 2019, and there

                                  22   are no allegations of compliance with the Tort Claims Act. Thus, the Court concludes that Khan’s

                                  23   claims are subject to the statute of limitations and are appropriately dismissed with prejudice.

                                  24          Second, the Court concludes that for the majority of defendants who appear in both this

                                  25   matter and the Khan I matter, Khan’s claims are subject to the doctrine of res judicata.9 The

                                  26

                                  27          9
                                                 The Court notes that there are several defendants who were added to this matter that
                                  28   were not in Khan I, and, as discussed, were not in privity with any of the parties in Khan I. This
                                       section is not applicable to those defendants, but those claims against these defendants are
                                                                                          7
                                         Case 4:19-cv-06316-YGR Document 60 Filed 07/02/20 Page 8 of 11




                                   1   doctrine of res judicata “bars all grounds for recovery which could have been asserted, whether

                                   2   they were or not, in a prior lawsuit between the same parties . . . on the same cause of action.”

                                   3   C.D. Anderson & Co., Inc. v. Lemos, 832 F.2d 1097, 1100 (9th Cir. 1987). A plaintiff cannot

                                   4   avoid the bar of res judicata merely by alleging conduct by the defendant not alleged in the prior

                                   5   action, or by pleading a new legal theory. McClain v. Apodaca, 793 F.2d 1031, 1034 (9th Cir.

                                   6   1986). “In order for res judicata to apply there must be: 1) an identity of claims, 2) a final

                                   7   judgment on the merits, and 3) identity or privity between the parties.” Western Radio Servs. Co.

                                   8   v. Glickman, 123 F.3d 1189, 1192 (9th Cir. 1997). Res judicata “relieve[s] parties of the costs and

                                   9   vexation of multiple lawsuits, conserve[s] judicial resources, and, by preventing inconsistent

                                  10   decisions, encourage[s] reliance on adjudication.” Allen v. McCurry, 449 U.S. 90, 94 (1980).

                                  11          These three requirements are easily satisfied. First, there is an identity of claims between

                                  12   the lawsuits, where the actions both concern the interactions of December 24, 2016. Indeed, as
Northern District of California
 United States District Court




                                  13   previously noted, Khan attempted to file the same complaint that initiated this lawsuit in the

                                  14   Khan I matter. Second, as to Khan’s claims, there was a final judgment on the merits when Judge

                                  15   Seeborg dismissed Khan’s claims with prejudice as a result of his discovery misconduct. See

                                  16   Khan I, Dkt. No. 153 at 9 (Order Granting in Part and Denying in Part Motion to Dismiss) (N.D.

                                  17   Cal. July 11, 2019). Judge Seeborg subsequently entered judgment reflecting the disposition of

                                  18   the case. Khan I, Dkt. No. 207 (judgment) (N.D. Cal. Jan. 13, 2020). Third, both actions concern

                                  19   the same defendants or defendants who were in privity with defendants in Khan I – here,

                                  20   employees whose employer (i.e. the City of Pinole) was sued in Khan I. See Adams v. Cal. Dep’t

                                  21   of Health Servs., 487 F.3d 684, 691-92 (9th Cir. 2007). Accordingly, Khan’s claims are

                                  22   appropriately dismissed with prejudice on the basis of res judicata.

                                  23          That Khan’s claims are appropriately dismissed with prejudice should come as no surprise

                                  24   in light of Khan I. Khan is not entitled to a redo of his prior litigation because he was dissatisfied

                                  25   at the outcome; in other words, Khan is not entitled to a second bite at the apple. This is

                                  26   especially so where his own misconduct and abuses in the discovery process during Khan I were

                                  27

                                  28   appropriately dismissed as barred by the statute of limitations.

                                                                                          8
                                         Case 4:19-cv-06316-YGR Document 60 Filed 07/02/20 Page 9 of 11




                                   1   the impetus for terminating sanctions imposed by Judge Seeborg.

                                   2          Accordingly, for the preceding reasons, defendants’ motions to dismiss are GRANTED, and

                                   3   Khan’s claims are DISMISSED WITH PREJUDICE.

                                   4          Motion to Compel. The Northern District has held that a court may grant a motion to

                                   5   compel discovery upon certification that the moving party has attempted in good faith to obtain

                                   6   the discovery without court action. See Apple Inc. v. Eastman Kodak Co., No. CV 10-04145 JW

                                   7   PSG, 2011 WL 334669, at *2 (N.D. Cal. Feb. 1, 2011). Other districts have required that “at a

                                   8   minimum, that the moving party plaintiff has the burden of informing the court (1) which

                                   9   discovery requests are the subject of his motion to compel, (2) which of the defendant’s responses

                                  10   are disputed, (3) why he believes the defendant’s responses are deficient, (4) why the defendant’s

                                  11   objections are not justified, and (5) why the information he seeks through discovery is relevant to

                                  12   the prosecution of this action.” See Johnson v. Cate, No. 1:10-cv-02348-LJO, 2014 WL 1419816,
Northern District of California
 United States District Court




                                  13   at *1 (E.D. Cal. 2014) (internal alterations omitted).

                                  14          Here, as discussed, the Court has determined that Khan’s claims – the only claims

                                  15   remaining in this lawsuit – are appropriately dismissed with prejudice. Thus, in light of the

                                  16   disposition of the motions to dismiss, the Court DENIES AS MOOT the motion to compel.

                                  17          Motion to Strike. Under Federal Rule of Civil Procedure 12(f), a court may strike an

                                  18   amended complaint where the plaintiff fails to comply with the requirements and limitations set

                                  19   forth in Federal Rule of Civil Procedure 15. See Brown v. Wireless Networks, Inc., No. C 07-4301

                                  20   (EDL), 2007 WL 3105069, at *1 (N.D. Cal. Oct. 23, 2007). Rule 15 authorizes plaintiffs to file an

                                  21   amended complaint once as a matter of course either 21 days after serving said complaint or 21

                                  22   days after receiving service of a responsive motion or pleading. Fed. R. Civ. P. 15(a)(1).

                                  23   Otherwise, plaintiffs who wish to amend a complaint must obtain either the opposing party’s

                                  24   written consent or leave of the court. Fed. R. Civ. P. 15(a)(2).

                                  25          Here, defendants filed their motions to dismiss on December 9, 2019. Under

                                  26   Rule 15(a)(1), Khan was required to file an amended complaint on or before December 30, 2019.

                                  27   Instead, Khan filed an amended complaint on February 12, 2020. (Dkt. No. 44.) Thus, Khan was

                                  28   well outside the confines of Rule 15(a)(1). Moreover, in light of the holdings of this Order with
                                                                                         9
                                         Case 4:19-cv-06316-YGR Document 60 Filed 07/02/20 Page 10 of 11




                                   1   respect to the motions to dismiss, the Court concludes that any amendment of the complaint would

                                   2   be futile. Accordingly, the Court GRANTS the motion to strike. The amended complaint is hereby

                                   3   STRICKEN.

                                   4           Motion for an Injunction.10 In order to determine whether a preliminary injunction should

                                   5   issue, the moving party must establish that: (i) it is likely to succeed on the merits; (ii) it is likely

                                   6   to suffer irreparable harm in the absence of preliminary relief; (iii) the balance of equities tips in

                                   7   its favor; and (iv) an injunction is in the public interest. See Pom Wonderful LLC v. Hubbard, 775

                                   8   F.3d 1118, 1124 (9th Cir. 2014) (citing Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008)).

                                   9   The moving party must make a threshold showing of likelihood of success on the merits and

                                  10   irreparable harm, but a stronger showing on one element may offset a weaker showing on another.

                                  11   Alliance for Wild Rockies v. Cottrell, 632 F.3d 1127, 1131–32, 1135 (9th Cir. 2011). “It is so well

                                  12   settled as not to require citation of authority that the usual function of a preliminary injunction is
Northern District of California
 United States District Court




                                  13   to preserve the status quo ante litem pending a determination of the action on the merits.” Tanner

                                  14   Motor Livery, Limited v. Avis, Inc., 316 F.2d 804, 808 (9th Cir. 1963). Preliminary injunctive

                                  15   relief, whether in the form of a temporary restraining order or a preliminary injunction, is an

                                  16   “extraordinary and drastic remedy,” that is never awarded as of right. Munaf v. Geren, 553 U.S.

                                  17   674, 689-690 (2008) (internal citations omitted).

                                  18           Here, Khan has not satisfied the aforementioned requirements to obtain this extraordinary

                                  19   and drastic remedy. Specifically, Khan does not and cannot establish a likelihood of success on

                                  20   the merits, because the motion makes clear that Khan seeks an injunction based on events that

                                  21   occurred in April and May of 2020. (See Dkt. No. 55 at 3-4.) These events are outside the scope

                                  22   of the former operative complaint, which concern an interaction that happened on December 24,

                                  23   2016, and thus, fail to demonstrate the first requirement of a likelihood of success on the merits.

                                  24   Moreover, in light of the Court’s holding in this Order, Khan cannot demonstrate a success on the

                                  25   merits of his claims because his claims are appropriately dismissed due to the statute of limitations

                                  26

                                  27           10
                                                 Although captioned as a request for an injunction, the Court liberally construes this
                                  28   motion as a motion for a preliminary injunction.

                                                                                           10
                                         Case 4:19-cv-06316-YGR Document 60 Filed 07/02/20 Page 11 of 11




                                   1   and the doctrine of res judicata. Finally, Khan fails to demonstrate any irreparable harm that

                                   2   would satisfy the issuance of a preliminary injunction. Thus, the Court DENIES the motion for

                                   3   injunction.

                                   4             Accordingly, for the preceding reasons, the Court HEREBY ORDERS as follows:

                                   5             (1) the motion to disqualify is DENIED;

                                   6             (2) the motions to dismiss are GRANTED;

                                   7             (3) the motion to compel is DENIED AS MOOT;

                                   8             (4) the motion to strike is GRANTED; and

                                   9             (5) the motion for an injunction is DENIED.

                                  10             In light of the disposition of this Order, the Clerk of the Court is directed to close this

                                  11   matter.

                                  12             This Order terminates Docket Numbers 16, 18, 19, 35, 40, 45, and 55.
Northern District of California
 United States District Court




                                  13             IT IS SO ORDERED.

                                  14

                                  15   Dated: July 2, 2020
                                                                                                    YVONNE GONZALEZ ROGERS
                                  16                                                               UNITED STATES DISTRICT JUDGE
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                            11
